In six related child protective proceedings pursuant to Family Court Act article 10, Miguel E appeals from an order of disposition of the Family Court, Kings County (Ruiz, J.), dated May 22, 2008, which, upon a fact-finding order of the same court dated Janu*691ary 9, 2008, made after a hearing, finding him to be a person legally responsible for the care of the subject children and finding that he abused Leticia T-E and derivatively abused Alfredo T, Allan E, Michael E, Arly E, and Nelly T.E, inter alia, released the children to the custody of their respective parents and placed him under the supervision of the Administration for Children’s Services until November 21, 2008. The appeal from the order of disposition brings up for review the fact-finding order.
Ordered that the appeal from so much of the order of disposition as placed the appellant under the supervision of the Administration for Children’s Services until November 21, 2008 is dismissed as academic, without costs or disbursements, as that portion of the order of disposition expired by its own terms; and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Contrary to the appellant’s contention, the Family Court properly found that he was a “[p]erson legally responsible” for the care of the subject children and, as such, was a proper party to the subject child protective proceedings (Family Ct Act § 1012 [g]; see Matter of Yolanda D., 88 NY2d 790, 797 [1996]; Matter of Lillian C., 8 AD3d 270, 271 [2004]; Matter of Nathaniel TT., 265 AD2d 611, 612-613 [1999]; Matter of Mary Alice V., 222 AD2d 594, 595 [1995]). Rivera, J.P., Angiolillo, Eng and Belen, JJ., concur.